

116 S4954 IS: Simplifying PPP Forgiveness Act
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4954IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the CARES Act to simplify the procedure for applying for forgiveness for certain loans made under the Paycheck Protection Program, and for other purposes.1.Short titleThis Act may be cited as the Simplifying PPP Forgiveness Act.2.Simplified applicationSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible and inserting Except as provided in subsection (m), an eligible;(2)in subsection (f), by inserting or the information required under subsection (m), as applicable after subsection (e); and(3)by adding at the end the following:(m)Simplified application(1)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is not more than $100,000, the covered loan amount shall be forgiven under this section if the eligible recipient—(A)signs and submits to the lender an attestation that the eligible recipient made a good faith effort to comply with the requirements under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); and(B)for the 3-year period following submission of the attestation under subparagraph (A), retains records relevant to the attestation that prove compliance with those requirements.(2)Demographic informationAn eligible recipient of a covered loan described in paragraph (1) may complete and submit any form related to borrower demographic information.(3)AuditThe Administrator may—(A)review and audit covered loans described in paragraph (1); and(B)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—(i)the amount of a covered loan described in paragraph (1); or (ii)the loan forgiveness amount with respect to a covered loan described in paragraph (1)..3.Calculator for paycheck protection program loan forgiveness(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Small Business Administration; and(2)the term covered loan has the meaning given the term in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). (b)Online calculatorThe Administrator shall take actions, in accordance with this section, to ensure the availability of a calculator with respect to forgiveness of covered loans that—(1)is easily accessible by the public online;(2)can be utilized without cost;(3)with respect to a covered loan, allows a lender or recipient to accurately estimate the amount of loan forgiveness related to the covered loan; and(4)assists a lender or recipient to complete an application to request loan forgiveness with respect to a covered loan.(c)Manner of provisionNot later than 5 days after the date of enactment of this Act, the Administrator shall establish, and thereafter maintain—(1)a calculator that satisfies the requirements specified in subsection (b); or(2)a process to certify a calculator established and maintained by a third party that satisfies those requirements.(d)Certification process requirements(1)In generalIf, under subsection (c), the Administrator elects only to establish the certification process referenced in paragraph (2) of that subsection, the Administrator—(A)not later than 10 days after the date of enactment of this Act, shall certify not less than 1 calculator that satisfies the requirements specified in subsection (b);(B)upon request, shall review and, after a certification under subparagraph (A), may certify additional calculators that satisfy the requirements specified in paragraphs (1), (3), and (4) of subsection (b), with certification determinations made not later than 10 days after the receipt of an application for review; and(C)not later than 10 days after the date of enactment of this Act, and weekly thereafter, shall make available to the public online a list specifying the calculators—(i) certified pursuant to this section; and(ii)under review for certification.(2)Assisted applicationsThe Administrator shall accept an application to request loan forgiveness with respect to a covered loan submitted with the assistance of a calculator certified under this section.(3)Use of logoThe Administrator may establish a logo that a third party may utilize to signify that a calculator is certified pursuant to this section.(e)Coordination with Department of the TreasuryThe Administrator shall carry out this section in coordination with the Secretary of the Treasury.(f)ExpirationThe requirements under this section shall cease to have effect on October 31, 2021.